Citation Nr: 1124133	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to March 1946.  He died October 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant is unrepresented in this matter.  


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active service for a disability that was incurred or aggravated in the line of duty.  

2.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.  

3.  There was no claim for compensation or pension pending at the time of the Veteran's death.  

4.   The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  



CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) impose obligations on VA in terms of its duty to notify and assist claimants.  However, inasmuch as the law, and not the evidence, is dispositive in this case, the VA's duties to notify and assist claimants are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

With respect to burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2010).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2010).  

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2010).  

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while 'properly hospitalized' by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2010).  

In the instant case, the record discloses that the Veteran died in October 2007 of hypoxemia brain injury, due to or as a consequence of asystolic cardiac arrest, due to or as a consequence of atherosclerotic cardiovascular disease.  At the time of his death, he was hospitalized at Bristol Regional Medical Center.  

The record also reflects that the Veteran was not, at the time of his death, in receipt of VA service-connected or nonservice-connected benefits.  

The record does not show, nor does the appellant contend, that the Veteran died while admitted to a VA facility or while traveling under proper authority and at VA expense for the purpose of examination, treatment or care.  

It also does not show (nor does the appellant contend) that the Veteran was in receipt of pension or compensation (or military retirement pay) at the time of his death.  

Additionally, there is no evidence that the Veteran had a pending claim for such benefits at the time of death; and although he was a Veteran of wartime service, his body was not held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate; rather, pursuant to arrangements made by his surviving family, the Veteran was cremated.  

Further, it is not shown (nor does the appellant allege) that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.  Therefore, it is undisputed that the requirements for VA burial allowance have not been met under 38 C.F.R. § 3.1600(b) or 38 C.F.R. § 3.1605.  

Specifically, the appellant claims that, the Veteran was hospitalized under emergent conditions at the Bristol Regional Medical Center, because this was the closest facility to the Veteran's home.  The appellant stated that she requested that the Veteran be transported to the Mountain Home, VA Medical Center (VAMC) , but her request was denied because the Veteran's condition was considered an emergency.  She stated that she was told that the Veteran could be transferred to the Mountain Home VAMC but he died unexpectedly the next day of a full cardiac arrest, prior to being transferred to the Mountain Home VAMC.  She also argued that the Mountain Home VAMC was the facility where he received his regular care.  Although the Board recognizes the appellant's argument, the Veteran was not hospitalized at a VAMC at the time of his death, even though that was his desire.  In this instance, the legal criteria are clear and do not allow the grant of benefits in such a situation.  See 38 C.F.R. § 3.1600(c).  

The law is dispositive, and VA is bound by the statutes enacted by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  Regrettably, the appellant's claim for nonservice-connected burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In so deciding, the Board interprets the statements of the appellant as argument that burial benefits should be granted in the interest of fairness and equity.  In this regard, neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)).  However, the appellant is hereby advised that she is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C. § 503.  See 38 C.F.R. § 2.7 (2010); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Zimmick v. West,11 Vet. App. 45, 50-51 (1998); Erspamer v. Brown, 9 Vet. App. 507, 512 (1996) (holding that, because authority to grant equitable relief under section 503 is discretionary with Secretary, that authority does not provide an appropriate ground for the Court [or, by extension, the Board] to use as basis for a remand to a subordinate forum for its consideration).


ORDER

The claim for nonservice-connected burial benefits is denied under the law.  



_________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


